Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Restriction/Election
On February 1, 2021, Applicant responded to the Office’s requirement for restriction/election, and elected Group I, claims 1-20, drawn to methods for managing sample exposure to air on an automation system for performing clinical laboratory in-vitro diagnostics, without traverse. Claim 21, the non-elected Group II, has been withdrawn.
Claim Status
Claims 1-21 are pending, with claims 1-20 being examined, and claims 21 deemed withdrawn. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 1/18/2019, 8/9/2019, 9/10/2020, and 10/14/2020 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner. 
Specification
The disclosure is objected to because of the following informalities: [0019] of the instant Specification recites, "and the proceeds to step 120...". However, it appears that this should read, "and then proceeds to step 120...".  
Appropriate correction is required.
Claim Objections
Claim 6 is objected to because of the following informalities:  Claim 6, Ln. 1 does not contain a transitional phrase between "The method of claim 1," and the body of the claim. For purposes of compact prosecution, the Claim 6 has been examined as including the transitional phrase, "further comprising...", as in "The method of claim 1, further comprising...".  
	Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4, 13, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3, Ln. 2 recites, “following sample aspiration at the first analytical module…”. However, claim 3 depends on claim 1, which does not recite an aspiration step. When does the sample aspiration step at the first analytical module take place, and what structure is used to perform the sample aspiration?
Claim 13, Ln. 6 recites, “reloading the capped container from the sample handler”. However, Claim 13 depends on claim 12, which does not include an initial loading step, which is necessary for there to be a reloading step. Where is the initial loading step, and when does it occur? Further, where is the capped container reloaded to? For purposes of compact prosecution, the above limitation has been examined as “loading the capped container to the analytical module from the sample handler”.
Claim 14, Ln. 2 recites “following sample aspiration at the analytical module…”. However, claim 14 depends on claim 12, which does not recite an aspiration step. When does the sample aspiration step at the analytical module take place, and what structure is used to perform the sample aspiration?
Claim 4 is rejected based on its dependency on a rejected claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Furrer et al. (US Pub. No. 2012/0275885; hereinafter Furrer).

Regarding claim 1, Furrer discloses a method on an automation system for performing clinical laboratory in-vitro diagnostics ([0009], [0024]-[0025]). The method comprises: 
	receiving a sample in a capped container ([0042], the sample tubes are decapped, implying that they are initially capped); 
	loading the capped container onto a sample carrier ([0037], samples are loaded rackwise); 
	receiving a plurality of test requests corresponding to the sample, each test request associated with one or more analytical modules included in an automated in vitro diagnostics (IVD) system ([0045], a user can assign test orders to the samples); 
	identifying a first analytical module associated with a first test request ([0053], the workcell determines processing steps to be executed on the biological sample based on the test order, see Fig. 1 at multiple analytical systems 131 and 134); 
	in response to determining that the first analytical module is available to perform the first test request, decapping the capped container, thereby yielding a decapped container ([0042], the containers are decapped, see Fig. 2 at beginning processing steps after test order is received); and 
	performing a prioritized delivery of the decapped container to the first analytical module ([0046], [0062], the containers are grouped into STAT samples and ROUTINE samples, allowing for processing of STAT samples with highest priority).
	In regards to the method being a method for managing sample exposure to air, this is a preamble statement reciting an intended use of the claimed method, and does not further limit the claim. See MPEP 2111.02.  The management of the exposure to air is a process resultant on the steps recited in the body of the claim, and so long as the examiner maintains that performing the process limitations of the claim body results in managing sample exposure to air. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Furrer in view of Ammann (US Pub. No. 2001/0019826).

Regarding claim 2, Furrer discloses the method of claim 1. Furrer further discloses decapping the capped container ([0042], the containers are decapped), and the IVD system processing the plurality of test requests ([0033], the transport unit forwards the biological samples to analytical systems 131, 134, [0042]-[0043], the samples are forwarded to analytical systems for processing based on the test orders received for the samples, and then either forwarded to an archive for storing the samples for further analyses or taken to a waste unit 321 for disposing, see Fig. 1 at analytical systems 131, 134, Fig. 3 at waste unit 321).
	Furrer fails to explicitly disclose: 
parking the capped container on a sample handler pending readiness of the IVD system to process the plurality of test requests; and 
prior to decapping the capped container, reloading the capped container from the sample handler.
	Ammann is in the analogous field of automated analyzers for diagnostic testing (Amman; [0002], [0140]). Ammann teaches parking a container on a sample handler pending readiness of a system to test a sample within the container (Amman; [0121], see Fig. 3 at parking stations 210). Ammann further teaches reloading the container from the sample handler prior to processing the sample (Ammann; [0121], the reaction receptacles are retrieved from and inserted into the parking stations 210 by transport mechanism 500, see Fig. 3 at parking stations 210 and transport mechanism 500). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the steps of decapping the capped container and the IVD system processing the plurality of test (Ammann [0121]), thereby keeping the remainder of the automated system clear for processing of sample containers as desired.

Regarding claim 3, Furrer discloses the method of claim 1. Furrer further discloses: 
	transporting the decapped container to one or more additional analytical modules or designating the plurality of test requests as being complete ([0042]-[0043], the samples are forwarded to analytical systems for processing based on the test orders received for the samples, and then either forwarded to an archive for storing the samples for further analyses or taken to a waste unit 321 for disposing, see Fig. 1 at analytical systems 131, 134, Fig. 3 at waste unit 321). Furrer further discloses transporting following the first analytical module ([0042]-[0043], see Fig. 1 at analytical systems 131, 134).
	Furrer fails to explicitly disclose sample aspiration at the first analytical module.
	Ammann teaches sample aspiration (Ammann [0312], the test specimen fluid is aspirated). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the first analytical module in the method of Furrer to include sample aspiration as in Ammann, as Ammann teaches that sample aspiration can be used to prepare reaction mixtures (Ammann [0019]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Furrer in view of Ammann, further in view of Gelbman et al. (US Pub. No. 2014/0370608; hereinafter Gelbman, already of record on the IDS received 1/18/2019).

Regarding claim 4, modified Furrer discloses the method of claim 3. Furrer further discloses transporting the decapped container to the first analytical module and the one or more additional analytical modules ([0042]-[0043], the samples are forwarded to analytical systems for processing based on the test orders received for the samples, and then either forwarded to an archive for storing the samples for further analyses or taken to a waste unit 321 for disposing, see Fig. 1 at analytical systems 131, 134, Fig. 3 at waste unit 321). Furrer further discloses a carrier holding the decapped container ([0042]-[0043], [0037], samples are loaded rackwise).
	Modified Furrer fails to explicitly disclose that transportation is performed using a linear motor system which applies motive force to a carrier holding the decapped container.
	Gelbman is in the analogous field of IVD systems (Gelbman [0105]). Gelbman teaches a linear motor system that applies motive force to a carrier (Gelbman [0089]-[0090], [0053], the track is linear). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the carrier holding the decapped container and the transportation in the method of modified Furrer so that transportation is performed using a linear motor system that applies motive force to the carrier as in Gelbman, as Gelbman teaches that this linear motor system enables carriers to move quickly, reducing traffic on main sections (Gelbman [0089]-[0090]).

Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Furrer in view of Crouther et al. (US Pat. No. 5,554,127; hereinafter Crouther; already of record on the IDS received 1/18/2019).

Regarding claim 5, Furrer discloses the method of claim 1. Furrer further discloses that the prioritized delivery comprises: 
	determining whether the decapped container is time-critical ([0042], the containers are decapped, [0046], [0062], the containers are grouped into STAT samples and ROUTINE samples, allowing for processing of STAT samples with highest priority); 
	if the decapped container is time-critical, entering the decapped container in a processing queue of the first analytical module ahead of one or more other samples awaiting testing ([0042], [0046], [0062], the sample input station comprises different entry points for STAT samples and for ROUTINE samples, allowing the STAT samples to be processed first. “If” the container is time critical does not necessarily have to occur since it is a conditional statement, thereby being functional and not further defining the apparatus structure beyond that of a capability (MPEP 2114 and 2111.04).); and 
	if the decapped container is not time-critical, entering the decapped container at the end of the processing queue of the first analytical module ([0042], [0046], [0062], the sample input station comprises different entry points for STAT samples and for ROUTINE samples, meaning that the ROUTINE samples are processed after the STAT samples. “If” the container is not time critical does not necessarily have to occur since it is a conditional statement, thereby being functional and not further defining the apparatus structure beyond that of a capability (MPEP 2114 and 2111.04).).
	Furrer fails to explicitly disclose that the decapped containers are time-critical for exposure to air.
	Crouther is in the analogous field of testing of biological samples (Crouther Col. 1 Lns. 13-32). Crouther teaches containers that are time-critical for exposure to air (Crouther; Col. 1 Lns. 13-32, Col. 2 Ln. 64-Col. 3 Ln. 10, exposing a blood sample to air for a prolonged time will negatively affect the accuracy of certain tests subsequently performed on the sample, such as blood gas levels). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the decapped containers in the method of Furrer to be time-critical for exposure to air as in Crouther, as Crouther teaches that exposing a biological sample to air can cause subsequent tests on the biological sample to be inaccurate (Crouther; Col. 1 Lns. 13-32, Col. 2 Ln. 64-Col. 3 Ln. 10), thereby making it important to test the samples before they are overly exposed to air.
	
Regarding claim 12, Furrer discloses a method on an automation system for performing clinical laboratory in-vitro diagnostics ([0009], [0024]-[0025]). The method comprises: 
	receiving a sample and a test request corresponding to an analytical module included in an automated IVD system ([0045], a user can assign test orders to the samples, [0053], the workcell determines processing steps to be executed on the biological sample based on the test order, see Fig. 1 at multiple analytical systems 131 and 134). 
	The method further comprises decapping a capped container containing the sample, thereby yielding a decapped container ([0042], the containers are decapped); 
	determining whether the decapped container is time-critical ([0042], [0046], [0062], the containers are grouped into STAT samples and ROUTINE samples, allowing for processing of STAT samples with highest priority); 
	if the decapped container is time-critical, entering the decapped container in a processing queue of the analytical module ahead of one or more other samples awaiting testing ([0042], [0046], [0062], the sample input station comprises different entry points for STAT samples and for ROUTINE samples, allowing the STAT samples to be processed first. “If” the container is time critical does not necessarily have to occur since it is a conditional statement, thereby being functional and not further defining the apparatus structure beyond that of a capability (MPEP 2114 and 2111.04).); and 
	if the decapped container is not time-critical, entering the decapped container at the end of the processing queue of the analytical module ([0042], [0046], [0062], the sample input station comprises different entry points for STAT samples and for ROUTINE samples, meaning that the ROUTINE samples are processed after the STAT samples. “If” the container is not time critical does not necessarily have to occur since it is a conditional statement, thereby being functional and not further defining the apparatus structure beyond that of a capability (MPEP 2114 and 2111.04).).
	Furrer fails to explicitly disclose:
A method for managing sample exposure to air; and
That the decapped containers are time-critical for exposure to air.
	Crouther is in the analogous field of testing of biological samples (Crouther Col. 1 Lns. 13-32). Crouther teaches containers that are time-critical for exposure to air (Crouther; Col. 1 Lns. 13-32, Col. 2 Ln. 64-Col. 3 Ln. 10, exposing a blood sample to air for a prolonged time will negatively affect the accuracy of certain tests subsequently performed on the sample, such as blood gas levels). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the decapped containers in the method of Furrer to be time-critical for exposure to air as in Crouther, as Crouther teaches that exposing a biological sample to air can cause subsequent tests on the biological sample to be inaccurate (Crouther; Col. 1 Lns. 13-32, Col. 2 Ln. 64-Col. 3 Ln. 10), thereby making it important to test the samples before they are overly exposed to air.
	In regards to the method being a method for managing sample exposure to air, this is a preamble statement reciting an intended use of the claimed method, and does not further limit the claim. See MPEP 2111.02.  The management of the exposure to air is a process resultant on the steps recited in the body of the claim, and so long as the examiner maintains that performing the process limitations of the claim body results in managing sample exposure to air.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Furrer in view Crouther, further in view of Ammann.

Regarding claim 13, modified Furrer discloses the method of claim 12. Furrer further discloses: 
	receiving the sample in the capped container ([0042], the sample tubes are decapped, implying that they are initially capped); and
	receiving the test request and determining that the analytical module is available to perform the test request ([0042], see Fig. 2 at beginning processing steps after test order is received, [0033], an automated transport unit moves the samples from station to station, which implies that the analytical modules are determined to be available before moving the samples to the modules).
	Modified Furrer fails to explicitly disclose:
	after receiving the sample in the capped container, parking the capped container on a sample handler; 
	in response to receiving the test request and determining that the analytical module is available to perform the test request, loading the capped container to the analytical module from the sample handler.
	Ammann teaches, after receiving a sample in a container, parking the container on a sample handler (Amman; [0121], see Fig. 3 at parking stations 210, Claim 1, samples are in the reaction receptacles). Ammann further teaches in response to determining that a module is available, loading the container to the module from the sample handler (Ammann; [0121], the reaction receptacles are retrieved from and inserted into the parking stations 210 by transport mechanism 500 into assay performing stations, see Fig. 3 at parking stations 210 and transport mechanism 500). It would have been obvious to one of ordinary skill in the art (Ammann [0121]), thereby keeping the remainder of the automated system clear for processing of sample containers as desired.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Furrer in view of Crouther, further in view of Ammann, further in view of Gelbman.

Regarding claim 14, modified Furrer discloses the method of claim 12. Furrer further discloses: 
	following the analytical module, transporting the decapped container to one or more additional analytical modules ([0042]-[0043], the decapped samples are forwarded to analytical systems for processing based on the test orders received for the samples, and then either forwarded to an archive for storing the samples for further analyses or taken to a waste unit 321 for disposing, see Fig. 1 at analytical systems 131, 134, Fig. 3 at waste unit 321). Furrer further discloses a carrier holding the decapped container ([0042]-[0043], [0037], samples are loaded rackwise).

	Ammann teaches sample aspiration (Ammann [0312], the test specimen fluid is aspirated). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the analytical module in the method of modified Furrer to include sample aspiration as in Ammann, as Ammann teaches that sample aspiration can be used to prepare reaction mixtures (Ammann [0019]).
	Gelbman teaches a linear motor system that applies motive force to a carrier (Gelbman [0089]-[0090], [0053], the track is linear). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the carrier holding the decapped container and the transportation in the method of modified Furrer so that transportation is performed using a linear motor system that applies motive force to the carrier as in Gelbman, as Gelbman teaches that this linear motor system enables carriers to move quickly, reducing traffic on main sections on the track, thereby reducing the risk of collision or traffic jams on the track (Gelbman [0089]-[0090]).
Allowable Subject Matter
Claims 6-11 and 15-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 6 would be allowable for disclosing, upon decapping the capped container, initializing a timer; determining a minimum time threshold associated with the first test request; and during the prioritized delivery of the decapped container to the first analytical module, prioritizing the decapped container in the first analytical module's processing queue based on the timer and the minimum time threshold.
	Claim 15 would be allowable for disclosing, upon decapping the capped container, initializing a timer; determining a minimum time threshold associated with the test request; and prioritizing the decapped container in the analytical module's processing queue based on the timer and the minimum time threshold.
	Furrer teaches decapping the capped container ([0042], the containers are decapped), and prioritizing the decapped container in the first analytical module's processing queue ([0046], [0062], the containers are grouped into STAT samples and ROUTINE samples, allowing for processing of STAT samples with highest priority, see Fig. 1 at multiple analytical systems 131 and 134). However, Furrer fails to teach: upon decapping the capped container, initializing a timer; determining a minimum time threshold associated with the first test request; and during the prioritized delivery of the decapped container to the first analytical module, prioritizing the decapped container in the first analytical module's processing queue based on the timer and the minimum time threshold.
	Gelbman teaches decapping the capped container ([0039], the test tubes are decapped), and prioritizing the decapped container in the first analytical module’s processing queue ([0044], samples have different priorities assigned, and are grouped into STAT and non-STAT samples). However, Gelbman fails to teach: upon decapping the capped container, 
	Claims 7-11 would be allowable because they depend on claim 6, and claims 16-20 would be allowable because they depend on claim 15.

Other References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Miller (US Pub. No. 2009/0318276) teaches decapping and prioritizing containers ([0021]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John McGuirk whose telephone number is (571)272-1949.  The examiner can normally be reached on M-F 8am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.M. /Examiner, Art Unit 1798                                                                                                                                                                                                        
/Benjamin R Whatley/Primary Examiner, Art Unit 1798